Per Curiam.
It would not be easy to devise a more neat, perspicuous and complete form of statement, than the one which is the subject of this writ of error; and it is not a little strange that exceptions of this stamp, should be repeated after the decision in Boyd v. Gordon, 6 Serg. &r Rawle, 53. Reed v. Pedan, S Serg. &r Rawle, 265. Bucle v. Nicholas, id. 316. Cook v. Gilbert, id. 567, and Bailey v. Bailey, 14 Serg. &? Rawle, 195. We are not aware that any thing in the assignment of error calls for further remark.
Judgment affirmed.